DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Tambryn VanHeyningen on March 11, 2021 and May 4, 2020.
The application has been amended as follows: 
1.	An immunogenic composition comprising virus like particles (VLPs) comprising a fusion protein, wherein the fusion protein comprises (i) at least a portion of ZIKA virus envelope (E) protein domain III (zDIII) polypeptide and (ii) at least a portion of a Hepatitis B core Antigen (HBcAg) capable of forming a VLP.
3.	Canceled
5.	The immunogenic composition of claim 1, wherein the portion of zDIII polypeptide comprises [[a]] the sequence of SEQ ID NO: 1.
1, wherein the HBcAg comprises [[a]] the sequence of SEQ ID NO: 2.
9.	A method for eliciting an immunological response in a subject against ZIKA virus infection, the method comprising administering to the subject a therapeutically effective amount of the immunogenic composition of claim 1, 
11.	The method of claim 9, wherein the portion of zDIII polypeptide comprises [[a]] the sequence of SEQ ID NO: 1.
12.	A method for inhibiting replication in a subject, the method comprising administering to the subject a therapeutically effective amount of the immunogenic composition of claim 1,  inhibits  replication in the subject
14.	The method of claim 12, wherein the portion of zDIII polypeptide comprises [[a]] the sequence of SEQ ID NO: 1.
26.	Canceled
29.	Canceled

Rejoinder
Claims 1, 4-6 and 8 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 9-14, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on June 17, 2019 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: A search of the prior art does not identify a reference(s) that teaches or fairly .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicole Kinsey White whose telephone number is (571)272-9943.  The examiner can normally be reached on M to Th 6:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/NICOLE KINSEY WHITE/Primary Examiner, Art Unit 1648